Fueeek, P. J.
As every defense for which the legislature has provided is meritorious, there was no abuse of judicial discretion in allowing the statute of .limitations to be set up by way of an amendment to the answer filed in this case. Garvie v. Greene, 9 S. D. 608, 70 N. W. 847. The facts before us as to the running of such statute are practically identical with a case just decided (Houts v. Hovne, 14 S. D.-84 N. W. 773), where it is held that plaintiff's cause of action is barred b)*- the statute, and for the same reason the judgment from which this appeal was taken is affirmed.